
	

115 SRES 417 IS: Congratulating the Minnesotans who competed on Team USA at the 2018 Olympic Winter Games in PyeongChang, South Korea.
U.S. Senate
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 417
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2018
			Ms. Klobuchar (for herself and Ms. Smith) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Congratulating the Minnesotans who competed on Team USA at the 2018 Olympic Winter Games in
			 PyeongChang, South Korea.
	
	
 Whereas, of the 243 athletes on the 2018 United States Olympic Team (referred to in this preamble as “Team USA”), 23 have ties to the State of Minnesota, making it the third-most represented State on Team USA;
 Whereas, if the State of Minnesota had competed in the 2018 Olympic Winter Games as a country, that State would be tied for twelfth place in the number of gold medals won;
 Whereas Minnesota has a long tradition of winter sports and has produced some of the most talented winter Olympians in the world;
 Whereas Jessie Diggins of Afton, Minnesota, won a gold medal in the cross-country skiing team sprint and was chosen by the members of Team USA as the United States flagbearer for the Olympic closing ceremony;
 Whereas the gold medal won by Jessie Diggins is the first gold medal for the United States in Olympic cross-country skiing;
 Whereas the women’s Olympic hockey team beat Canada and won the first Olympic gold medal for the team since 1998;
 Whereas the following 8 members of the women's Olympic hockey team have ties to Minnesota: Hannah Brandt, Dani Cameranesi, Amanda Kessel, Gigi Marvin, Sidney Morin, Kelly Pannek, Maddie Rooney, and Lee Stecklein;
 Whereas the men’s curling team defeated Sweden to win the first gold medal for Team USA in curling; Whereas the following 4 members of the men's curling team have ties to Minnesota: John Shuster, Tyler George, John Landsteiner, and Joe Polo;
 Whereas Lindsey Vonn, born in St. Paul, Minnesota, and a member of the Buck Hill Ski Team, won a bronze medal in downhill skiing;
 Whereas the following members of Team USA also have ties to Minnesota: Will Borgen, Cory Christensen, Rosie Frankowski, Aileen Geving, Annie Hart, Leif Nordgren, Tabitha Peterson, Ryan Stoa, and David Chodounsky; and
 Whereas Minnesota stands united in respect and support for the athletes on Team USA: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Minnesotans who competed on the United States Olympic Team at the 2018 Olympic Winter Games in PyeongChang, South Korea; and
 (2)commends the dedication and perseverance of all of the athletes on the 2018 United States Olympic Team.
			
